{¶ 63} The prosecutor, being in opposition to a finding of incompetency, now contends that any effort on his part to have the Defendant civilly committed by the probate court or institutionalized by the trial court would be inconsistent with the prosecutor's position in this litigation. That may be, but the trial court's finding of incompetency is a judicial determination that resolves the prosecutor's legitimate concerns in the matter. In view of the serious risk this Defendant poses to others using the roads and highways, the prosecutor should consider all reasonable steps to control the Defendant's conduct through civil processes available to him.